DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massachusetts Institute Of Technology US 2017/0113951(hereinafter MIT).

Regarding Claim 1, MIT discloses a chromatograph or molecular separation device (abstract, for separation of one or more target organic or inorganic molecules (e.g., charged or neutral molecules) from solution), comprising: a material! phase (paragraph 218, A PVF/CNT (1:1 ratio; 8*10-4 g each of CNT and RVF) electrode with 4 nmoles of attached ferrocene units was utilized in the sorption and spectroscopy studies; see applicant's specification paragraphs 25, 27, CNT as the material! phase) configured to be exposed to a mixture comprising a plurality of components (paragraph 220, The amount of solute adsorbed onto the electrode was calculated from the differences between the concentrations in the initial stock solution and in the supernatant after adsorption; specifically, the moles adsorbed are given by (cinitial -cfinal)V, where V is the solution volume. The concentrations were determined from the Integrated areas of the peaks observed for the solute in the solutions in NMR measurements with an external reference as the standard; the reference was naphthalene in the organic solvent, and 3-(trimethylsilyl)-1-propanesuifonlc acid in the aqueous solutions. The PVF/CNT functionalized electrode was able to adsorb format selectively in almost 1:1 stoichiometry (FIG. 3a ). MPLC measurements of the concentrations in the feed and supernatant solutions indicated a format capacity of 0.9 HCQG- molecules per ferrocenlum, in close agreement with the 1:1 stoichiometry inferred from NMR (FIGS. 47-58). The number of iron centers was set a priori during the film deposition method. A small degree of competitive binding from perchlorate ("Vs of the format adsorbed) was evident through XPS of the electrode surface after sorption, equivalent to a separation factor of carboxylates of "142. Methanesulfonate and benzenesulfonate were also adsorbed by the PVF/CNT in 1:1 stoichiometry’s, indicating remarkable selectivity for sulfonate groups; abstract, for separation of one or more target organic or inorganic molecules {e.g., charged or neutral molecules) from solution; therefore a plurality of components), the components having different rates of adsorption and/or desorption with the material! phase (paragraph 562, A library of heterogeneous electrodes targeting a variety of cation analytes, with very high transition heavy-metal adsorption capacities, in the presence of competing alkaline cations (sodium and magnesium) are also developed-initial results show a strong selectivity for Zr and A! over the other ions in solution (FIG. 87C), with current targets also including Pb, Cu and Hg. The combined two-electrode system is extremely efficient for capturing emerging pollutants in the micromolar range ('250 uM), Including toxic pesticides, detergents and endocrine disrupters such as quinchlorac, sodium dodecyl benzoate, ibuprofen and 2,4,5-trichlorophenoxyacetic acid (2,4,5-T) (FIG 88A). The asymmetric electrochemical cell! enabled pollutant separation factors of >200 against an almost three hundred-fold excess of background salts with constant pH over a wide range of current densities (0.8-8 A/em2) at close to 98% current efficiency. The system has been cycled for >800 cycles with less than 5% loss in electrochemical charge (FIG. 88B); therefore different rates of adsorption and/or desorption); a first electrical lead connected to the material phase (paragraph 345, higher voltages in the range of 0.35 V to 0.4 V (vs Ag/AgCl) were required for the operation of the PVF/CNT anode; therefore inherently an electrics) lead from the PVF/CNT anode/material phase, to the voltage source); wherein a first electrical charge is supplied to the material phase with at least the first electrical lead (paragraph 345, higher voltages in the range of 0.35 V to 0 .4 V (vs Ag/AgCl) were required for the operation of the PVF/CNT anode); and wherein the first electrical charge alters the rates of adsorption and/or desorption of the components of the mixture with the material phase (paragraph 34S, During chronopotentiometry (+0.83 A/m2), to sustain the same current density, higher voltages in the range of 0.35 V    to 0.4 V (vs Ag/AgCI) were required for the operation of the PVF/CNT anode when solely conductive, non-redox counters were used (see FIG. 66A), with the PVF-CNT//CNT configuration requiring an anode potential of as high as +0.7 V. On the other hand, for the asymmetric system in which redox-organometallic complexes were used in the counter, lower overpotentials were required; in particular, the anode electrochemical potential for PVF-CNT//PMAECoCp2-CNT was only ”0.15 V. In order to understand the voltage behavior of the cell, the electrochemical potential of the cathode was tracked under equivalent chronopotentiometry conditions (see F!G. 93) and it was find that non-redox counters (e.g, Pt and CNT) reached much more negative overpotentials (-1 V to -1.4 V), thus promoting water reduction, whereas the redox-counter RMMAECoCp2-CNT, on the other hand was maintained at the reduction redox-potential of the electroactive polymer (-0.79 V), where no water splitting occurs; paragraph 225, The recovery of the adsorbed anions was achieved by applying a more negative potential to the working electrode in order to reduce the ferrocenium and thus release the bound anions. In water, the desorption was achieved at +0.2 V, with over 97% of the adsorbed format successfully released, indicating that a feasible separation process can be performed with a moderate voltage swing of at most +0.4 V in aqueous media. In the acetonitrile-water system, with a potential of -0.1 V applied after 

	Regarding Claim 2, MIT disposes the chromatograph or molecular separation device according to claim 1, wherein the material! phase comprises a material with a limited electronic density of states in the vicinity of the Fermi level (paragraph 218, A PVF/CNT (1:1 ratio; 8*10-4 g each of CNT and PVF) electrode with 4 gmoles of attached ferrocene units was utilized in the sorption and spectroscopy studies; see applicant's specification paragraphs 25, 27, CNT as the material phase and therefore inherently comprising a material with a limited electronic density of states in the vicinity of the Fermi level).

Regarding Claim 3, MIT discloses the chromatograph or molecular separation device according to claim 1, wherein the material of the material phase comprises graphene, functionalized graphene, carbon nanotubes, surface functionalized nanotubes, molybdenum disulfide, a conducting polymer film, a semiconductor, semi-metal, or a semiconducting metal-organic-framework (paragraph 21S, CNT [carbon nano tubes!).

Regarding Claim 4, MIT discloses the chromatograph or molecular separation device according to claim 3, wherein the material of the material phase comprises monolayer graphene, graphene oxide, graphene, polythiophene, polyaniline, polypyrrole, poylphenylene vlnylene, polyphenylene sulfide, polyethyienedioxythiophenie, (including copolymers 14 PCT/US19/41017 09 July 2019 (G9.07.2G19) ABBI-225Q and polymer mixtures), silicon, zinc oxide, silicon carbide, lead sulfide, G60, Alq3, carbon nanotubes, a vertically aligned nanotube array, or an aerogel (paragraph 218, CNT [carbon nano tubes]).

Regarding Claim 5. MIT discloses tile chromatograph or molecular separation device according to claim 4, wherein the material phase comprises a vertically aligned nanotube array, nanowires or an aerogel (paragraph 456, the cathodic electrode... vertically aligned carbon nanotubes).

Regarding Claim 8, MIT discloses the chromatograph or molecular separation device according to claim 1, further comprising a third electrical lead connected to the material phase (paragraph 351, a three-electrode system... three-electrode cell with PCpCoCb-CNT as the working cathode, and PVF-CNT as the counter, with Ag/AgCl reference electrode; therefore since the system comprising three electrodes with inherent leads, al! are electrically connected to the material phase CNT) wherein a third electrical charge different from the first electrical charge is supplied through the third electrical lead (paragraph 351, electrical charge applied to the working electrodes, counter electrode, and reference electrode are inherently different), a current thereby being applied to the material! phase (see figure 27), and an electrical property being measured therefrom to detect a status of the material! phase (paragraph 230, For Qualitative comparison of the interaction energies for different solutes, gas-phase results were used to allow ease of comparison and more robust geometry optimizations (due to the higher computational requirements for pcm convergence), since it is noted that the trend in binding energies is preserved when solvation correction is used. Gas-phase binding energies for carboxylates were on average -100 kcal/mol, which is 20 kcal/mol greater than those for perchlorate and hexafluorophosphate (FIG. 5d ); see table 4 on page 38, paragraph 472, absorption/deabsorption cycles, therefore differences within the phases; paragraph 454, Upon titration of the PVF50-MWCNT5Q electrode with BzCOO-, the potential shifted by only -54 mV and the current intensity was attenuated by 17.6%, after the addition of 1.38 equivalents of the anions. This potential shift, is due to the less prominent variations in the electron density of [Fe3 +(Cp)2]+ upon interaction with BzCOO-, originated presumably by the loss basic character of BzCOO- compared to AcCOO-, which leads to weaker interactions (log Ka=4.8, Table 4) and less significant charge transfer to the metallocene; see also paragraph 189, undissolved sail, therefore from a liquid state to a solid state, with an electrical property detected and measured; see also paragraph 11).

Regarding Claim 22, MIT discloses the chromatograph or molecular separation device according to claim 1, wherein the electrical charge supplied through the first electrical lead is cyclically varied to create increased adsorption during one period of a cycle and increased desorption during another period of the cycle (paragraph 474, The stability of the ceil during benzoate adsorption/desorption was evaluated over 5 consecutive charge/discharge cycles carried out in a 5 hour period; paragraph S, the selectivity relies on the direct interaction (e.g., hydrogen bonding) of the target anion with the cyclopentadienyl ring of the metallocene. The captured target anions can be subsequently released or desorbed by reversal (partial or complete, including V=Q) of the applied electrical potential; see paragraph 220, adsorption at +0.6V; see paragraph 225, desorbtion at <-0.2 V; paragraph 327, increasing the performance of the electrochemical separations; therefore increasing adsorbing and desorbinq).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIT as applied to claims above.

Regarding Claims 6-7. MIT is silent regarding the thickness of the material phase is less than 4 Debye lengths (claim 6); the thickness of the material phase is less than 2 Debye lengths (claim 7),

It would have been obvious to one of ordinary skill in the art at the time the invention was made to from the thickness of the material phase is less than 4/2 Debye lengths, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would have been to better control the adsorbing properties (MIT, paragraph 56) thereby forming a more efficient system.

s 9-14, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIT as applied to claims above, and further in view of Flandre et al. (hereinafter Flandre).

Regarding Claim 9, MiT fails to explicitly disclose the chromatograph or molecular separation device according to claim 1, further comprising a conductor and an insulating layer between the conductor and the material phase, a second electrical lead being connected to the conductor, wherein a second electrical charge different from the first electrical charge is supplied through the second electrical lead, the first and second electrical charges defining a voltage therebetween, a capacitive charge thereby being applied to the material! phase, and an electrical property being measured therefrom to detect a status of the material phase.

In the same field of endeavor, Flandre teaches a detection device (abstract) comprising a conductor (third electrode 80, figure 10, paragraph 93) and an insulating layer (22, non-conductive layer, see paragraph 90, insulating layer) between the conductor and the material phase (conductive label 48 formed of CNT, paragraphs 50, SO, and therefore a material phase as described above; see figure 10, the insulating layer 22 between the conductor 80 and material phase 48), 3 second electrical lead being connected to the conductor (see paragraph 90, inherently a lead to the electrode 80 for the capacitance value), wherein a second electrical charge different from the first electrical charge is supplied through the second electrical lead (paragraph 90, the capacitance value measured between first or second electrodes 24, 26 and third electrode 80 will change considerably by the presence of the conductive label 48, which adds to the effective area of the capacitor; therefore the charge will be different from the first and second electrodes 24, 26 and third electrode 80), the first and second electrical charges defining a voltage therebetween (for the capacitance value measurement, paragraph SO), a capacitive charge thereby being applied to the material! phase (paragraph 90, the capacitance value measured between first or second electrodes 24, 28 and third electrode 80 will change considerably by the presence of the conductive label 48, which adds to the effective area of the capacitor. If no labels 48 are present, the effective coupling area is limited to the electrode designed overlaps. If labels 48 are present, their area adds to the overlap. To increase the discrimination, the insulating layer 22 between the third electrode 80 end the top electrodes (first electrode 24 and second electrode 28) can be structured to be thicker under the first and second electrodes 24, 28 (hence yielding smaller capacitance) and thinner under the labels 48 (hence yielding larger capacitance); therefore the capacitive charge is applied to the material phase/label such that the value changes in the presence of the label), and an electrical property being measured therefrom to detect a status of the material phase (paragraph 70, multiple contact points between the electrodes 40, 42 and conductive labels 48 are obtained and simultaneously measured; paragraph 63, target sample 11 is labelled by first labels 12. Such a labelled target sample 11 (e.g. biotynilated DMA) is selectively bound to binding sites 9. An example of a conductive-labelled sensor molecule 13 comprises a sensing agent, e.g. streptadivin, labelled with a conductive label IS. The sensing agent is able to selectively bind to the biotin label 12 on the target sample 11. in this case again, the labels, e.g. conductive labels 15 are indirectly bound to the target sample 11; therefore the electrical property changes when the labels are attached to the target sample and therefore can detect the status of the material! phase, if the label/material phase is connected to s target or not), it would have been obvious to one of ordinary skill in the art at The time of {he invention to modify MIT with the teaching of Flandre for the purpose of improving the usefulness of the device (Flandre, paragraph 13).

Regarding Claims 10-11, MIT fails to explicitly disclose a silicon substrate with one or more layers or patterns deposited thereon, wherein the material phase comprises one of the one or more layers (claim 10); a channel etched into the silicon substrate and/or the one or more layers deposited thereon, the material phase being deposited in the channel, and the channel being configured to flow the mixture therethrough (claim 11).

Flandre teaches a silicon substrate (22, figure 10, paragraph 90, insulating layer; as silicon, paragraph 68, an insulating layer 22 is provided, e.g. 400 nm of silicon oxide is grown by thermal oxidation in wet atmosphere) with one or more layers or patterns deposited thereon (see figure 10, electrode layer and material phase/label 48 layer), wherein the material phase comprises one of the one or more layers (see figure 10, material phase/label 48 layer); a channel etched into the silicon substrate and/or the one or more layers deposited thereon (electrode layer: see figure 10, channel made between the electrodes for the label 48 layer; paragraph 110, The electrodes were manufactured with pure aluminum, by means of a lift-off process...In the lift-off process, an aluminum thickness of 500 rtm was used, and nitric acid was used for the photoresist etching; therefore the etching of the photoresist to form the electrodes which formed the channel), the material phase being deposited in the channel (see figure 10), and the channel being configured to flow the mixture therethrough (paragraph 80, the capacitance measured in the case of no DMA binding includes only the parasitic capacitance of the support (Cboard) and the contribution of the fluid, e.g. air or liquid, surrounding the fingers; fingers are from the electrodes, see paragraph 79, therefore the fluid flows around the electrodes and therefore through the channel).

it would have been obvious to one of ordinary skill in the art at the time of the invention to modify MIT with the teaching of Flandre for the purpose of improving the usefulness of the device (Flandre, paragraph 13).

Regarding Claims 12-14, 16, MIT discloses the chromatograph or molecular separation device according to claim 1, further comprising a charge thereby being applied to the material phase to alter the rates of adsorption and/or desorption of the components of the mixture with the material! phase (paragraph 562, A library of heterogeneous electrodes targeting a variety of cation analytes, with very high transition heavy-metal adsorption capacities, in the presence of competing alkaline cations (sodium and magnesium) are also developed-initial results show a strong selectivity for Zr and A! over the other ions in solution (FIG. 87C), with current targets also including Pb, Cu and Hg. The combined two-electrode system is extremely efficient for capturing emerging pollutants in the micromolar range ("250 uM), including toxic pesticides, detergents and endocrine disruptors such as quinchiorac, sodium dodecyi bsnzoate, ibuprofen and 2,4.5-trichlorophenoxyacetic acid (2,4,5-T) (F!G. 88A). The asymmetric electrochemical ceil enabled pollutant separation factors of >200 against an almost three hundred-fold excess of background salts with constant pH over a wide range of current densities (0.8-8 A/cm2) at close to 98% current efficiency. The system has been cycled for >800 cycles with less than 5% loss in electrochemical charge (FIG. 88B}; therefore different rates of adsorption and/or desorption; see paragraphs 5-7, 102),

MIT fails to explicitly disclose a conductor and an insulating layer between the conductor and the material! phase, a second electrical lead being connected to the conductor, wherein a second electrical charge different from the first electricalcharge is supplied through the second electrical lead, a capacitive charge thereby being applied to the material phase (claim 12); the first and second electrical charges define a DC voltage therebetween (claim 13); 3 substrate of a first maieri3i with a smooth surface and a second different material! disposed on the smooth surface defining a greater surface area than the smooth surface of the substrate, the insulating layer being conformally disposed over the smooth surface and the second different material, and the material phase being conformally disposed over the insulating layer, the insulating layer and the material! phase thereby defining a greater surface area than the smooth surface of the substrate (claim 14); the conductor comprises a substrate with a smooth surface, the insulating layer being disposed over the smooth surface of the substrate, and the material phase being disposed over the insulating layer (claim 18),

Flandre teaches a conductor (third electrode 80, figure 10, paragraph 93) and an insulating layer (22, rson-conductive layer, see paragraph 90, insulating layer) between the conductor and the material! phase, a second electrical lead being connected to the conductor (conductive label 48 formed of CNT, paragraphs SO, 90, and therefore a material phase as described above; see figure 10, the insulating layer 22 between the conductor 80 and material phase 48), wherein a second electrical charge different from the first electrical charge is supplied through the second electrical lead (see paragraph 90, inherently a lead to the electrode 80 for the capacitance value; paragraph 90, the capacitance value measured between first or second electrodes 24, 26 and third electrode 80 will change considerably by the presence of the conductive label 48, which adds to the effective area of the capacitor; therefore the charge vviii be different from the first and second electrodes 24, 26 and third electrode 80), a capacitive charge thereby being applied to the material phase (paragraph 90, the capacitance value measured between first or second electrodes 24, 26 and third electrode 80 will change considerably by the presence of the conductive label 48, which adds to the effective area of the capacitor, if no labels 48 are present, the effective coupling area is limited to the electrode designed overlaps, if labels 48 are present, their area adds to the overlap. To increase the discrimination, the insulating layer 22 between the third electrode 80 and the top eieotrodes (first electrode 24 and second electrode 26) cart be structured to be thicker under the first and second electrodes 24, 26 (hence yielding smaller capacitance) and thinner under the labels 48 (hence yielding larger capacitance); therefore the capacitive charge is applied to the material phase/label such that the value changes in the presence of the label), and an electrical property being measured therefrom to detect a status of the material! phase (paragraph 70, multiple contact points between the electrodes 40, 42 and conductive labels 48 are obtained and simultaneously measured; paragraph 83, target sample 11 is labelled by first labels 12. Such a labelled target sample 11 (e.g. biotynilated DNA) is selectively bound to binding sites 9. An example of a conductive-labelled sensor molecule 13 comprises a sensing agent, e.g. streptadivin, labelled with a conductive label 15. The sensing agent is able to selectively bind to the biotin labs! 12 on the target sample 11. In this case again, the labels, e.g. conductive labels 15 are indirectly bound to the target! sample 11; therefore the electrical property changes when the labels are attached to the target sample and therefore can detect the status of the label/material! phase, if the label/material phase is connected to a target or not); the first and second electrical! charges define a DC voltage therebetween (paragraph 7, applying a DC current between the two eieotrodes and measuring the resulting voltage difference); a substrate of a first material with a smooth surface (see figure 10, electrode 80 with a smooth surface) and a second different material disposed on the smooth surface defining a greater surface area than the smooth surface of the substrate (see figure 11, substrate 20, comprising a greater surface area than electrode 80, see paragraph 109, thickness of the substrate 400 nm, paragraph 110, thickness of the back side electrode 300 nm, therefore a greater surface area of the substrate than the electrode), the insulating layer being conformally disposed over the smooth surface and the second different material, (see figure 11, insulating layer 22 conformed over both surfaces) and the material! phase being disposed over the insulating layer (see figure 11); the conductor comprises a substrate with a smooth surface (see figure 11, conductor 80 with a smooth surface), the insulating layer being disposed over the smooth surface of the substrate (see figure 11, insulating layer 22 disposed over the smooth surface), and the material! phase being disposed over the insulating layer (see figure 11,48 disposed over the insulating layer 22). it would have been obvious to one of ordinary skill in the art at the time of the invention to modify MIT with the teaching of Flandre for the purpose of improving the usefulness of the device (Flandre, paragraph 13); and to form the device such that the material phase being conformally disposed over the insulating layer, the insulating layer and the material! phase thereby defining a greater surface area than the smooth surface of the substrate, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to make the device more compact and increase the efficiency of the device.

Regarding Claim 17, modified MIT discloses the chromatograph or molecular separation device according to claim 16, wherein the material phase comprises a vertically aligned nanotube array (paragraph 456, the cathodic electrode... vertically aligned carbon nanotubes).

Regarding Claim 18, modified MIT discloses She chromatograph or molecular separation device according to claim 12. further comprising a third electrical lead connected to the material phase (paragraph 351, a three-electrode system... three-electrode cell with PCpCoCb-CNT as the working cathode, and PVF-CNT as the counter, with Ag/AgCi reference electrode; therefore since the system comprising three electrodes with inherent leads, all are electrically connected to the material! phase CNT), wherein a third electrical charge different from the first electrical charge is supplied through the third electrical lead (paragraph 351, electrical charge applied to the working electrodes, counter electrode, and reference electrode are inherently different), a current thereby being applied to the material phase (sea figure 27), and an electrical property being measured therefrom to detect a status of the material phase (paragraph 230, For qualitative comparison of the interaction energies for different solutes, gas-phase results were used to allow ease of comparison and more robust geometry optimizations (due to the higher computational requirements for pcm convergence), since it is noted that the trend in binding energies is preserved when solvation correction is used. Gas-phase binding energies for carboxyiates were on average -100 kcal/moi, which is 20 kcal/moi greater than those for perchlorate and hexafluorophospbate (FIG, 5d ); see tabie 4 on page 38, paragraph 472, absorption/deabsorption cycles, therefore differences within the phases; paragraph 454, Upon titration of the PVFSG-MWCNT50 electrode with BzCGO-, the potential shifted by only -54 mV and the current intensity was attenuated by 17.6%, after the addition of 1,38 equivalents of the anions. This potential shift, is due to the less prominent variations in the electron density of [Fe3 +(Cp)2j+ upon interaction with BzCOO-. originated presumably by the less basic character of BzCOO- compared to AcCOO-, which leads to weaker interactions (log Ka=4.8, Table 4) and less significant charge transfer to the metallocene; see also paragraph 169, undissoived salt, therefore from a liquid state to a solid state, with an electrical property detected and measured; see also paragraph 11).

Regarding Claim 19, modified MIT discloses the chromatograph or molecular separation device according to claim 13, wherein the material phase comprises a material with a limited electronic density of states in the vicinity of the Fermi level (paragraph 218, A PVF/CNT (1:1 ratio; 8x10-4 g each of CNT and PVF) electrode with 4 pmoies of attached ferrocene units was utilized in the sorption and spectroscopy studies; see applicant's specification paragraphs 25, 27, CNT as the material phase and therefore inherently comprising a material with a limited electronic density of states in the vicinity of the Fermi level).

Regarding Claim 20, modified MIX fails to explicitly disclose wherein the thickness of the material phase is less than 2 Debye lengths.

It would have been obvious to one of ordinary skill in the art at the time the Invention was made to from the thickness of the material phase is less th3n 2 Debye lengths, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would have been to better control the adsorbing properties (MIT, paragraph 58) thereby forming a more efficient system.

Regarding Claim 21, modified MIT fails to explicitly disclose wherein the conductor comprises a silicon substrate with one or more layers or patterns deposited thereon, wherein the material! phase comprises one of the one or more layers, and comprising a channel etched into the silicon substrate and/or the one or mors layers deposited thereon, the material phase being deposited in the channel, and the channel being configured to flow the mixture therethrough.

Flandre teaches the conductor comprises a silicon substrate (22, figure 10, paragraph 90, insulating layer; as silicon, paragraph 68, an insulating layer 22 Is provided, e.g. 400 nm of silicon oxide is grown by thermal oxidation in wet atmosphere) with one or more layers or patterns deposited thereon (see figure 10, electrode layer and material phase/label 48 layer), wherein the material! phase comprises one of the one or more layers (see figure 10, material! phase/label 48 layer), and comprising a channel etched into the silicon substrate and/or the one or more layers deposited thereon {(electrode layer: see figure 10, channel made between the electrodes for the label 48 layer; paragraph 110, The electrodes were manufactured with pure aluminum, by means of a lift-off process.,,in the lift-off process, an aluminum thickness of 5Q0 nm was used, and nitric acid was used for the photoresist etching; therefore the etching of the photoresist to form the electrodes which formed the channel), the material phase being deposited in the channel (see figure 10), and the channel being configured to flow the mixture therethrough (paragraph 8G, the capacitance measured in the case of no DNA binding includes only the parasitic capacitance of the support (Cboard) and the contribution of the ffuid, e.g. air or liquid, surrounding the fingers; fingers are from the electrodes, see paragraph 79, therefore the fluid flows around the electrodes and therefore through the channel), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify MIT with the teaching of Flandre for the purpose of improving the usefulness of the device (Flandre, paragraph 13).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIT in view of Flander as applied to claims above, and further in view of Abadie et a!, (hereinafter Abadie).

Regarding Claim 15, modified MIT fails to explicitly disclose the conductor comprises a substrate with a roughened surface comprising protrusions or recesses formed thereon, the insulating layer being conformally disposed over the roughened surface, and the material phase being conformally disposed over the insulating layer, the insulating layer and the material phase thereby defining a three-dimensional surface.

Flandre teaches the conductor comprises a substrate (electrode 3, 80, see figure 10, paragraph 90), the insulating layer being conformaiiy disposed over the surface (see figure 10, insulating layer 22, sea paragraph 90, insulating layer), and the material phase being disposed over the insulating layer (label 48, sea ifugre 10), the insulating layer and the material phase thereby defining a three-dimensional surface (see figures 10 and 4, the space between the electrode fingers with the material phase/labe! as a three dimensional surface).

it would have been obvious to one of ordinary skill in the art at the time of the invention to modify MIT with the teaching of Flandre for the purpose of improving the usefulness of the device (Flandre, paragraph 13).

In the same field of endeavor, Abadie teaches a sensor (abstract) comprising a substrate with a roughened surface comprising protrusions or recesses formed thereon (column 1 lines 47-57, the first film being chosen for ease of spreading in a regular film over a rough surface, therefore the rough surface comprising inherently protrusions and recesses), a layer conforming to the roughened surface (column 1 lines 47-57, first film).

it would have been obvious to one of ordinary skill in the art at the time of the invention to modify MIT with the teaching of Abadie for the purpose of improving the adhesion of the layers (Abadie, column 1 lines 47-57), and to and to form the device such that the material phase being conformaiiy disposed over the insulating layer, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to make the device more compact and increase the efficiency of the device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN S PHASGE whose telephone number is (571)272-1345.  The examiner can normally be reached on Monday to Thursday 11:30 am to 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARUN S PHASGE/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        



asp